     Case 14-20798        Doc 100       Filed 12/14/18 Entered 12/14/18 15:10:32                 Desc Main
                                         Document     Page 1 of 11

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: CRUZ, MATTHEW                                           §    Case No. 14-20798
              CRUZ, ERIKA Y                                           §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $-5,225.00                           Assets Exempt: $7,200.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$8,785.68             Claims Discharged
                                                       Without Payment: $0.00

 Total Expenses of Administration:$46,273.44


         3) Total gross receipts of $     90,010.92      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    34,951.80 (see Exhibit 2   ), yielded net receipts of $55,059.12
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 14-20798           Doc 100        Filed 12/14/18 Entered 12/14/18 15:10:32                     Desc Main
                                            Document     Page 2 of 11


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           47,619.44         46,273.44          46,273.44

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00            8,785.68           8,785.68          8,785.68

                                               $0.00          $56,405.12         $55,059.12        $55,059.12
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on June 02, 2014.
  The case was pending for 54 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/05/2018                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                   Case 14-20798             Doc 100         Filed 12/14/18 Entered 12/14/18 15:10:32                        Desc Main
                                                              Document     Page 3 of 11



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                               $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                           RECEIVED
     Civil rights claim                                                                   1242-000                                 90,000.00

     Overpayment Emergency Medicine of Racine/                                            1290-000                                    10.92


    TOTAL GROSS RECEIPTS                                                                                                          $90,010.92

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                               $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                PAID
 William Cruz                                     Debtor's allowed claimed
                                                  exemption pursuant to Order
                                                  entered 10/6/17                         8100-002                                 15,000.00

 MATTHEW and ERIKA CRUZ                           Dividend paid 100.00% on
                                                  $19,940.88; Claim# SURPLUS;
                                                  Filed: $19,940.88;
                                                  Reference:                              8200-002                                 19,940.88

 MATTHEW and ERIKA CRUZ                           additional surplus from
                                                  funds returned from a
                                                  creditor pursuant to
                                                  Supplemental Distribution
                                                  filed 10/1/18                           8200-002                                    10.92

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                          $34,951.80
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS          CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED           PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00             $0.00                 $0.00




UST Form 101-7-TDR (10/1/2010)
            Case 14-20798       Doc 100      Filed 12/14/18 Entered 12/14/18 15:10:32                  Desc Main
                                              Document     Page 4 of 11

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                            CLAIMS                CLAIMS             CLAIMS       CLAIMS
                                          TRAN.
                                                    SCHEDULED             ASSERTED           ALLOWED        PAID
                                          CODE
 Trustee Compensation - THOMAS E. SPRINGER   2100-000            N/A              6,002.96      6,002.96       6,002.96

 Trustee Expenses - THOMAS E. SPRINGER       2200-000            N/A                 26.00         26.00           26.00

 Attorney for Trustee Fees (Trustee Firm) - 3110-000             N/A              6,317.00      5,000.00       5,000.00
 THOMAS E. SPRINGER
 Attorney for Trustee Expenses (Trustee     3120-000             N/A                 53.91         53.91           53.91
 Firm) - THOMAS E. SPRINGER
 Clerk of the Court Costs (includes         2700-000             N/A                335.00        306.00        306.00
 adversary and other filing fees) - Clerk
 Other - Peter R. Coladarci                 3210-600             N/A            30,000.00      30,000.00      30,000.00

 Other - Peter R. Coladarci                  3220-610            N/A              4,649.17      4,649.17       4,649.17

 Other - Rabobank, N.A.                      2600-000            N/A                 57.95         57.95           57.95

 Other - Rabobank, N.A.                      2600-000            N/A                 57.95         57.95           57.95

 Other - Rabobank, N.A.                      2600-000            N/A                 55.94         55.94           55.94

 Other - Rabobank, N.A.                      2600-000            N/A                 63.56         63.56           63.56

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                 $47,619.44     $46,273.44     $46,273.44
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                            CLAIMS                CLAIMS             CLAIMS       CLAIMS
                                          TRAN.
                                                    SCHEDULED             ASSERTED           ALLOWED        PAID
                                          CODE
                                                 None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                         UNIFORM     CLAIMS                CLAIMS
   CLAIM                                            SCHEDULED             ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT                TRAN.         (from Form       (from Proofs of     ALLOWED        PAID
                                          CODE              6E)               Claim)
                                                 None

 TOTAL PRIORITY UNSECURED                                        $0.00               $0.00        $0.00            $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
           Case 14-20798        Doc 100     Filed 12/14/18 Entered 12/14/18 15:10:32          Desc Main
                                             Document     Page 5 of 11

EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM       CLAIMS        CLAIMS
   CLAIM                                           SCHEDULED     ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT              TRAN.       (from Form   (from Proofs of     ALLOWED        PAID
                                       CODE            6F)           Claim)
      1    Atlas Acquisitions LLC       7100-000      N/A                   96.90        96.90            96.90
           Assignee of Check N Go
      1I   Atlas Acquisitions LLC       7990-000      N/A                    0.37         0.37             0.37
           Assignee of Check N Go
      2    Capital One Bank (USA), N.A. 7100-000      N/A                  641.81       641.81        641.81

      2I   Capital One Bank (USA), N.A. 7990-000      N/A                    2.48         2.48             2.48

      3    American InfoSource LP as    7100-000      N/A                  537.46       537.46        537.46
           agent for
      3I   American InfoSource LP as    7990-000      N/A                    2.07         2.07             2.07
           agent for
      4    American InfoSource LP as    7100-000      N/A                  375.06       375.06        375.06
           agent for
      4I   American InfoSource LP as    7990-000      N/A                    1.45         1.45             1.45
           agent for
      5    American InfoSource LP as    7100-000      N/A                  722.81       722.81        722.81
           agent for
      5I   American InfoSource LP as    7990-000      N/A                    2.79         2.79             2.79
           agent for
      6    AURORA EMERGENCY ASSOCIATES, 7100-000      N/A                  902.00       902.00        902.00
           LTD.
      6I   AURORA EMERGENCY ASSOCIATES, 7990-000      N/A                    3.48         3.48             3.48
           LTD.
      7    EMERGENCY MEDICINE OF        7100-000      N/A                  764.00       764.00        764.00
           RACINE, S.C.
      7I   EMERGENCY MEDICINE OF        7990-000      N/A                    2.95         2.95             2.95
           RACINE, S.C.
      8    RACINE ANESTHESIA SERVICES, 7100-000       N/A                  852.50       852.50        852.50
           LLC
      8I   RACINE ANESTHESIA SERVICES, 7990-000       N/A                    3.29         3.29             3.29
           LLC
      9    AURORA EMERGENCY ASSOCIATES, 7100-000      N/A                  766.00       766.00        766.00
           LTD.
      9I   AURORA EMERGENCY ASSOCIATES, 7990-000      N/A                    2.95         2.95             2.95
           LTD.
     10    AURORA EMERGENCY ASSOCIATES, 7100-000      N/A                  400.00       400.00        400.00
           LTD.
     10I   AURORA EMERGENCY ASSOCIATES, 7990-000      N/A                    1.54         1.54             1.54
           LTD.
     11    American InfoSource LP as    7100-000      N/A                   66.13        66.13            66.13
           agent for
     11I   American InfoSource LP as    7990-000      N/A                    0.26         0.26             0.26
           agent for
     12    American InfoSource LP as    7100-000      N/A                1,414.36      1,414.36      1,414.36
           agent for
     12I   American InfoSource LP as    7990-000      N/A                    5.46         5.46             5.46
           agent for
     13    American InfoSource LP as    7100-000      N/A                  185.04       185.04        185.04
           agent for
     13I   American InfoSource LP as    7990-000      N/A                    0.71         0.71             0.71
           agent for
     14    American InfoSource LP as    7100-000      N/A                  145.06       145.06        145.06
           agent for
     14I   American InfoSource LP as    7990-000      N/A                    0.56         0.56             0.56
           agent for
     15    American InfoSource LP as    7100-000      N/A                  882.78       882.78        882.78
           agent for
     15I   American InfoSource LP as    7990-000      N/A                    3.41         3.41             3.41
           agent for

UST Form 101-7-TDR (10/1/2010)
           Case 14-20798     Doc 100   Filed 12/14/18 Entered 12/14/18 15:10:32    Desc Main
                                        Document     Page 6 of 11
 TOTAL GENERAL UNSECURED                           $0.00      $8,785.68    $8,785.68     $8,785.68
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                     Case 14-20798                      Doc 100              Filed 12/14/18 Entered 12/14/18 15:10:32                                        Desc Main
                                                                              Document     Page 7 of 11
                                                                                                                                                                                 Exhibit 8


                                                                                    Form 1                                                                                      Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-20798                                                                       Trustee:        (330640)       THOMAS E. SPRINGER
Case Name:        CRUZ, MATTHEW                                                             Filed (f) or Converted (c): 06/02/14 (f)
                  CRUZ, ERIKA Y                                                             §341(a) Meeting Date:          06/30/14
Period Ending: 12/05/18                                                                     Claims Bar Date:               11/25/14

                                  1                                          2                         3                          4                    5                    6

                    Asset Description                                  Petition/              Estimated Net Value            Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,      Abandoned            Received by       Administered (FA)/
                                                                        Values              Less Liens, Exemptions,         OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                   Remaining Assets

 1       Charter One Bank                                                    -1,275.00                        0.00                                          0.00                       FA

 2       Clothes, Sock, and Shoes, Winter Co                                  2,500.00                        0.00                                          0.00                       FA

 3       2006 Grand Prix                                                     -6,500.00                        0.00                                          0.00                       FA

 4       2004 Jeep Liberty                                                        0.00                        0.00                                          0.00                       FA
           Debtor listed both assets 3&4 with just one value as
         $-6,500.00; trustee has listed full petition value of
         $-6,500 for asset #3 and $0.00 for asset #4

 5       Canon Color Printer                                                     50.00                        0.00                                          0.00                       FA

 6       Civil rights claim (u)                                              40,000.00                   40,000.00                                    90,000.00                        FA

 7       Overpayment Emergency Medicine of Racine/ (u)                           10.92                       10.92                                         10.92                       FA

 7       Assets      Totals (Excluding unknown values)                   $34,785.92                    $40,010.92                                    $90,010.92                   $0.00



     Major Activities Affecting Case Closing:

                  Reassigned Joe Voiland case; Special Counsel employed to continue litigation of the Debtor's civil rights action against Cook County relating to medical treatment
                  received as a detainee in Cook County Jail.


                  Settlement received and Trustee to prepare Fee application as counsel to the Trustee and Final Report.

     Initial Projected Date Of Final Report (TFR):          March 15, 2016                    Current Projected Date Of Final Report (TFR):         February 6, 2018 (Actual)




                                                                                                                                               Printed: 12/05/2018 12:40 PM      V.14.14
                        Case 14-20798                     Doc 100       Filed 12/14/18 Entered 12/14/18 15:10:32                                               Desc Main
                                                                         Document     Page 8 of 11
                                                                                                                                                                                 Exhibit 9


                                                                                      Form 2                                                                                     Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:         14-20798                                                                        Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           CRUZ, MATTHEW                                                                   Bank Name:          Rabobank, N.A.
                     CRUZ, ERIKA Y                                                                   Account:            ******1766 - Checking Account
Taxpayer ID #: **-***5754                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                              Separate Bond: N/A

   1            2                            3                                           4                                           5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #             Paid To / Received From               Description of Transaction                T-Code              $                  $       Account Balance
10/11/17       {6}        County of Cook                      Settlement Pursuant to Order Entered Oct. 6,      1242-000             90,000.00                               90,000.00
                                                              2017
10/13/17      101         Peter R. Coladarci                  Special Counsel attorney fees pursuant to         3210-600                                   30,000.00         60,000.00
                                                              Order entered 10/6/17
10/13/17      102         Peter R. Coladarci                  Special Counsel attorney expenses pursuant to 3220-610                                        4,649.17         55,350.83
                                                              Order entered 10/6/17
10/13/17      103         William Cruz                        Debtor's allowed claimed exemption pursuant       8100-002                                   15,000.00         40,350.83
                                                              to Order entered 10/6/17
10/31/17                  Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        57.95        40,292.88
11/30/17                  Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        57.95        40,234.93
12/29/17                  Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        55.94        40,178.99
01/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        63.56        40,115.43
04/17/18      104         Clerk of the Bankruptcy             Dividend paid 100.00% on $306.00, Clerk of        2700-000                                       306.00        39,809.43
                                                              the Court Costs (includes adversary and other
                                                              filing fees); Reference:
04/17/18      105         MATTHEW and ERIKA CRUZ              Dividend paid 100.00% on $19,940.88; Claim#       8200-002                                   19,940.88         19,868.55
                                                              SURPLUS; Filed: $19,940.88; Reference:
04/17/18      106         THOMAS E. SPRINGER                  COMBINED CHECK FOR TRUSTEE                                                                    6,028.96         13,839.59
                                                              COMPENSATION, EXPENSES AND
                                                              INTEREST
                                                                 Dividend paid 100.00%           6,002.96       2100-000                                                     13,839.59
                                                                 on $6,002.96; Claim# ;
                                                                 Filed: $6,002.96
                                                                 Dividend paid 100.00%              26.00       2200-000                                                     13,839.59
                                                                 on $26.00; Claim# ;
                                                                 Filed: $26.00
04/17/18      107         American InfoSource LP as agent     Combined Check for                                                                            2,703.77         11,135.82
                          for                                 Claims#11,12,13,14,15,11I,12I,13I,14I,15I
                                                                 Dividend paid 100.00%              66.13       7100-000                                                     11,135.82
                                                                 on $66.13; Claim# 11;
                                                                 Filed: $66.13
                                                                 Dividend paid 100.00%           1,414.36       7100-000                                                     11,135.82
                                                                 on $1,414.36; Claim#
                                                                 12; Filed: $1,414.36
                                                                 Dividend paid 100.00%             185.04       7100-000                                                     11,135.82
                                                                 on $185.04; Claim# 13;
                                                                 Filed: $185.04
                                                                 Dividend paid 100.00%             145.06       7100-000                                                     11,135.82
                                                                 on $145.06; Claim# 14;

                                                                                                      Subtotals :                  $90,000.00             $78,864.18
{} Asset reference(s)                                                                                                                         Printed: 12/05/2018 12:40 PM        V.14.14
                        Case 14-20798                    Doc 100       Filed 12/14/18 Entered 12/14/18 15:10:32                                             Desc Main
                                                                        Document     Page 9 of 11
                                                                                                                                                                               Exhibit 9


                                                                                  Form 2                                                                                        Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        14-20798                                                                       Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          CRUZ, MATTHEW                                                                  Bank Name:          Rabobank, N.A.
                    CRUZ, ERIKA Y                                                                  Account:            ******1766 - Checking Account
Taxpayer ID #: **-***5754                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                            Separate Bond: N/A

   1            2                           3                                         4                                            5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements    Checking
  Date      Check #            Paid To / Received From              Description of Transaction                T-Code              $                   $       Account Balance
                                                               Filed: $145.06
                                                               Dividend paid 100.00%             882.78       7100-000                                                     11,135.82
                                                               on $882.78; Claim# 15;
                                                               Filed: $882.78
                                                               Dividend paid 100.00%               0.26       7990-000                                                     11,135.82
                                                               on $0.26; Claim# 11I;
                                                               Filed: $0.26
                                                               Dividend paid 100.00%               5.46       7990-000                                                     11,135.82
                                                               on $5.46; Claim# 12I;
                                                               Filed: $5.46
                                                               Dividend paid 100.00%               0.71       7990-000                                                     11,135.82
                                                               on $0.71; Claim# 13I;
                                                               Filed: $0.71
                                                               Dividend paid 100.00%               0.56       7990-000                                                     11,135.82
                                                               on $0.56; Claim# 14I;
                                                               Filed: $0.56
                                                               Dividend paid 100.00%               3.41       7990-000                                                     11,135.82
                                                               on $3.41; Claim# 15I;
                                                               Filed: $3.41
04/17/18      108        American InfoSource LP as agent     Combined Check for Claims#3,4,5,3I,4I,5I                                                    1,641.64              9,494.18
                         for
                                                               Dividend paid 100.00%             537.46       7100-000                                                         9,494.18
                                                               on $537.46; Claim# 3;
                                                               Filed: $537.46
                                                               Dividend paid 100.00%             375.06       7100-000                                                         9,494.18
                                                               on $375.06; Claim# 4;
                                                               Filed: $375.06
                                                               Dividend paid 100.00%             722.81       7100-000                                                         9,494.18
                                                               on $722.81; Claim# 5;
                                                               Filed: $722.81
                                                               Dividend paid 100.00%               2.07       7990-000                                                         9,494.18
                                                               on $2.07; Claim# 3I;
                                                               Filed: $2.07
                                                               Dividend paid 100.00%               1.45       7990-000                                                         9,494.18
                                                               on $1.45; Claim# 4I;
                                                               Filed: $1.45
                                                               Dividend paid 100.00%               2.79       7990-000                                                         9,494.18
                                                               on $2.79; Claim# 5I;
                                                               Filed: $2.79


                                                                                                    Subtotals :                         $0.00           $1,641.64
{} Asset reference(s)                                                                                                                       Printed: 12/05/2018 12:40 PM        V.14.14
                        Case 14-20798                 Doc 100           Filed 12/14/18 Entered 12/14/18 15:10:32                                            Desc Main
                                                                        Document      Page 10 of 11
                                                                                                                                                                               Exhibit 9


                                                                                   Form 2                                                                                       Page: 3

                                                   Cash Receipts And Disbursements Record
Case Number:        14-20798                                                                       Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          CRUZ, MATTHEW                                                                  Bank Name:          Rabobank, N.A.
                    CRUZ, ERIKA Y                                                                  Account:            ******1766 - Checking Account
Taxpayer ID #: **-***5754                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                            Separate Bond: N/A

   1            2                         3                                            4                                           5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction               T-Code              $                   $       Account Balance
04/17/18      109        Atlas Acquisitions LLC Assignee of   Combined Check for Claims#1,1I                                                                 97.27             9,396.91
                         Check N Go
                                                                Dividend paid 100.00%              96.90      7100-000                                                         9,396.91
                                                                on $96.90; Claim# 1;
                                                                Filed: $96.90
                                                                Dividend paid 100.00%               0.37      7990-000                                                         9,396.91
                                                                on $0.37; Claim# 1I;
                                                                Filed: $0.37
04/17/18      110        AURORA EMERGENCY                     Combined Check for Claims#6,9,10,6I,9I,10I                                                 2,075.97              7,320.94
                         ASSOCIATES, LTD.
                                                                Dividend paid 100.00%             902.00      7100-000                                                         7,320.94
                                                                on $902.00; Claim# 6;
                                                                Filed: $902.00
                                                                Dividend paid 100.00%             766.00      7100-000                                                         7,320.94
                                                                on $766.00; Claim# 9;
                                                                Filed: $766.00
                                                                Dividend paid 100.00%             400.00      7100-000                                                         7,320.94
                                                                on $400.00; Claim# 10;
                                                                Filed: $400.00
                                                                Dividend paid 100.00%               3.48      7990-000                                                         7,320.94
                                                                on $3.48; Claim# 6I;
                                                                Filed: $3.48
                                                                Dividend paid 100.00%               2.95      7990-000                                                         7,320.94
                                                                on $2.95; Claim# 9I;
                                                                Filed: $2.95
                                                                Dividend paid 100.00%               1.54      7990-000                                                         7,320.94
                                                                on $1.54; Claim# 10I;
                                                                Filed: $1.54
04/17/18      111        Capital One Bank (USA), N.A.         Combined Check for Claims#2,2I                                                                644.29             6,676.65
                                                                Dividend paid 100.00%             641.81      7100-000                                                         6,676.65
                                                                on $641.81; Claim# 2;
                                                                Filed: $641.81
                                                                Dividend paid 100.00%               2.48      7990-000                                                         6,676.65
                                                                on $2.48; Claim# 2I;
                                                                Filed: $2.48
04/17/18      112        EMERGENCY MEDICINE OF                Combined Check for Claims#7,7I                                                                766.95             5,909.70
                         RACINE, S.C.
                                                                Dividend paid 100.00%             764.00      7100-000                                                         5,909.70
                                                                on $764.00; Claim# 7;

                                                                                                    Subtotals :                         $0.00           $3,584.48
{} Asset reference(s)                                                                                                                       Printed: 12/05/2018 12:40 PM        V.14.14
                        Case 14-20798                 Doc 100        Filed 12/14/18 Entered 12/14/18 15:10:32                                               Desc Main
                                                                     Document      Page 11 of 11
                                                                                                                                                                              Exhibit 9


                                                                                Form 2                                                                                         Page: 4

                                                   Cash Receipts And Disbursements Record
Case Number:         14-20798                                                                     Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           CRUZ, MATTHEW                                                                Bank Name:          Rabobank, N.A.
                     CRUZ, ERIKA Y                                                                Account:            ******1766 - Checking Account
Taxpayer ID #: **-***5754                                                                         Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 12/05/18                                                                           Separate Bond: N/A

   1            2                        3                                          4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From               Description of Transaction                 T-Code              $                   $       Account Balance
                                                             Filed: $764.00
                                                             Dividend paid 100.00%                2.95       7990-000                                                         5,909.70
                                                             on $2.95; Claim# 7I;
                                                             Filed: $2.95
04/17/18      113         RACINE ANESTHESIA SERVICES,     Combined Check for Claims#8,8I                                                                    855.79            5,053.91
                          LLC
                                                             Dividend paid 100.00%              852.50       7100-000                                                         5,053.91
                                                             on $852.50; Claim# 8;
                                                             Filed: $852.50
                                                             Dividend paid 100.00%                3.29       7990-000                                                         5,053.91
                                                             on $3.29; Claim# 8I;
                                                             Filed: $3.29
04/17/18      114         THOMAS E. SPRINGER              Combined Check for Claims#et_al.                                                               5,053.91                 0.00
                                                             Dividend paid 100.00%            5,000.00       3110-000                                                             0.00
                                                             on $5,000.00; Claim# ;
                                                             Filed: $6,317.00
                                                             Dividend paid 100.00%               53.91       3120-000                                                             0.00
                                                             on $53.91; Claim# ;
                                                             Filed: $53.91
09/05/18       {7}        AmeriTeam Services LLC          Overpayment Emergency Medicine of Racine           1290-000                  10.92                                    10.92
10/05/18      115         MATTHEW and ERIKA CRUZ          additional surplus from funds returned from a      8200-002                                        10.92                0.00
                                                          creditor pursuant to Supplemental Distribution
                                                          filed 10/1/18

                                                                                ACCOUNT TOTALS                                    90,010.92             90,010.92               $0.00
                                                                                        Less: Bank Transfers                            0.00                  0.00
                                                                                Subtotal                                          90,010.92             90,010.92
                                                                                        Less: Payments to Debtors                                       34,951.80
                                                                                NET Receipts / Disbursements                    $90,010.92             $55,059.12



                                                                                                                                    Net              Net                  Account
                                                                                TOTAL - ALL ACCOUNTS                              Receipts      Disbursements             Balances

                                                                                Checking # ******1766                            90,010.92              55,059.12                0.00

                                                                                                                                $90,010.92             $55,059.12               $0.00




{} Asset reference(s)                                                                                                                      Printed: 12/05/2018 12:40 PM        V.14.14
